AMENDED AND RESTATED ELECTRIC CAPACITY
AND ENERGY SALES AGREEMENT


          This Amended Agreement is made as of February 17, 2003, by and between
Wisconsin Electric Power Company ("Buyer") and LSP-Whitewater, L.P. ("Seller").


          WHEREAS, Buyer and Seller have entered into a Power Purchase Agreement
("PPA") Dated As Of December 31, 1993 and amended from time to time;


          WHEREAS, Buyer and Seller have entered into an Electric Capacity and
Energy Sales Agreement ("Excess Energy Agreement") as of April 1, 2002;


          WHEREAS, Buyer and Seller desire to continue said Excess Energy
Agreement consistent with the terms and conditions set forth herein;


          WHEREAS, Article 5.1(d)(i) of the PPA allows Seller to sell to a
purchaser which may be someone other than Buyer, capacity and related energy in
excess of the Committed Capacity ("Excess Capacity" or "Excess Energy"), but no
more than 12 megawatts ("MW");


          WHEREAS, Seller has capacity and related energy in excess of the
Committed Capacity which Seller has offered to sell and Buyer agrees to buy such
Excess Capacity and Excess Energy;


          WHEREAS, Capitalized terms in this Agreement shall have the same
meaning as set forth in the PPA;


          WHERE AS, this Amended Agreement is not an amendment to the PPA but a
standalone agreement pursuant to Article 5.1 of the PPA.


          NOW, THEREFORE, the Parties in consideration of their mutual promises,
agree as follows:


 

1.

The term of this Amended Agreement shall be five (5) years, beginning April 1,
2002 through March 31, 2007.


 

2.

This Amended Agreement will automatically renew for additional five (5) year
term(s) provided, however, that either party may provide a termination notice to
the other party no later than eighteen (18) months prior to the expiration of
any five year term. Said termination notice shall be provided to the other party
pursuant to the notice provision in the PPA (Article 27.1) between the parties.
In no event shall this Amended Agreement extend beyond the terms of the PPA
between the parties.


 

3.

Seller shall sell and Buyer agrees to buy during the term of this Amended
Agreement, Excess Capacity of 12 MW from Seller's Project located in Whitewater,
Wisconsin during the period from April 1 through October 31 each year.


 

4.

Seller agrees not to sell any capacity or energy to any third party during the
term of this Amended Agreement from said Project .


 

5.

For the period April 1st to October 31st of every year of the Amended Agreement,
the Project's upper automatic generator control (AGC) Maximum Net Electrical
Output setpoint will be increased by the lessor of 12 MW's or the demonstrated
Excess Capacity in accordance with Section 8 of this Amended Agreement. The
Project's Maximum Net Electric Output (MNEO) is determined annually during the
Base Condition Maximum Output test in accordance with Appendix 9 (h) of the PPA.
The MNEO setpoints will be determined based on ambient conditions using the
Maximum Net Electric Output Table . The table established for 2002 is attached
as a reference.


 

6.

All Excess Energy delivered under this Amended Agreement will be priced at the
VR-3 rate as calculated in the PPA. (Appendix 2, Section f (v))


 

7.

The monthly charge to Buyer for Excess Capacity ("Demand Charge") will be equal
to the product of A. the Excess Capacity demonstrated by the latest Summer
Capacity Test in Section 8 of Amended Agreement up to a maximum of 12 MW and B.
the respective monthly rate in $ per kW-month identified below.


   

April

   May   June   July   Aug.   Sept.

Oct.

 

2002
2003-2021

4.00    4.00   4.00   4.00   4.00   4.00
1.60    3.22   3.22   4.82   4.82   3.22

4.00 = $28.00/kw-yr.
1.60 = $22.50/kw-yr.


 

8.

Excess Capacity under this agreement will be demonstrated during the annual
Summer Gas Capacity Test per Appendix 9(d) of the PPA. 12 MWs shall be
considered the maximum capacity provided by Seller under this Amended Agreement.
The lessor of the Excess Capacity demonstrated during the latest Summer Capacity
Test or 12 MW will be used as the Excess Capacity until the next Summer Capacity
Test (or Retest under the PPA). If the latest value for Excess Capacity is
different than the previous Summer Capacity Test value for Excess Capacity for
the month of the test a prorated value will be used in Section 7 of Amended
Agreement to determine the monthly charge.


 

9.

Energy deliveries will be scheduled by Buyer using the protocol established by
the PPA, Appendix 8.


 

10.

Excess Energy may be delivered only while the Project is on line in accordance
with a Dispatch Order pursuant to the PPA. In the event that the Project is on
line and is derated , for any reason, such that Seller's obligations to Buyer
pursuant to the PPA cannot be met, sale of energy under this Amended Agreement
will be either partially or entirely curtailed for Seller to first meet its
obligations under the PPA. Should Excess Energy delivery be curtailed, Seller
will compensate Buyer for the reasonably incurred cost of replacing Excess
Energy which was not delivered less the cost Buyer would have paid Seller for
the Excess Energy (a) when the Project is unavailable due to an unscheduled
outage, or (b) for any portion of the excess energy which cannot be produced by
the Project when the Project is operating. The differential cost for replacement
energy, in any given month, may be applied by Buyer as a credit toward the
Demand Charge for that month, provided the credit may not exceed the Demand
Charge for that month nor be applied to any other month. Derates for the purpose
of this Amended Agreement means any period which the Facility is restricted from
providing the demonstrated Excess Capacity under this Amended Agreement.


 

11.

The Excess Energy and Excess Capacity under this Amended Agreement is not
subject to the PPA availability provisions. Further the 4.5 MW/minute ramp rate
value identified in Appendix 8 of the PPA is not applicable


 

12.

Energy will be delivered at 138kV to the American Transmission Company, LLC
(ATCo) transmission system at ATCo's University Substation located at 111 County
Highway U in Whitewater.


 

13.

Seller shall invoice Buyer each month for the Excess Energy delivered and for
the Excess Capacity provided. Such invoice will be included as a section in the
monthly invoice submitted under the PPA . Buyer shall make payments to Seller
pursuant to the provisions of the PPA Article 11.


 

IN WITNESS WHEREOF, this Agreement is executed as of the day first set forth
above.



 

WISCONSIN ELECTRIC POWER COMPANY

By:     s/     RANDALL VAN AARTSEN   



LSP WHITEWATER LIMITED PARTNERSHIP

By:     s/     PAUL F. TEGEN      